FILED
                             NOT FOR PUBLICATION                            JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENISE HELEN FULEIHAN,                           No. 10-17337

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01877-RCJ-PAL

  v.
                                                 MEMORANDUM *
WELLS FARGO BANK, NA, DBA
America’s Servicing Company; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Denise Helen Fuleihan appeals pro se from the district court’s summary

judgment and dismissal order in her action arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v. Abbott


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      Contrary to Fuleihan’s contention, the district court did not lack jurisdiction

to grant judgment in her action against defendants after she had filed for

bankruptcy. See 11 U.S.C. § 362(a)(1) (a bankruptcy petition stays an “action or

proceeding against the debtor” (emphasis added)).

      The district court did not abuse its discretion in denying Fuleihan leave to

file a second amended complaint where amendment would be futile. See Gardner

v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (reviewing for an abuse of discretion

and stating that “[a] district court does not err in denying leave to amend where the

amendment would be futile”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor matters raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Fuleihan’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-17337